Citation Nr: 0905329	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for sciatic neuropathy.

3.  Entitlement to service connection for hip disability.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to January 
2003.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

In a treatment note dated in July 2008, a VA physician wrote 
that the Veteran had degenerative change and disc bulge in 
the cervical spine at C2-C3, and opined that this was at 
least as likely as not related to military duties.  
Accordingly, the matter of entitlement to service connection 
for cervical spine disability is referred to the RO for 
appropriate action.  See  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).

In November 2008, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in Detroit, 
Michigan.  At the hearing, the Veteran submitted additional 
evidence along with a waiver of initial consideration by the 
RO.  Thus, the Board will consider the additional evidence in 
conjunction with this appeal.  See 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  Competent medical evidence establishes that the Veteran 
has chronic low back disability, diagnosed as degenerative 
disc disease at L5-S1, that began during active service.

2.  There is no competent medical evidence to show that the 
Veteran has had post-service sciatic neuropathy.

3.  Competent medical evidence establishes that the Veteran 
has chronic disability of the right hip that began during 
service, diagnosed at that time as a chronic right upslipped 
innominate; this disability is manifested post-service by 
repeated objective findings of the right hip being hiked at 
the iliac crest and a leg length discrepancy.


CONCLUSIONS OF LAW

1.  Low back disability, diagnosed as degenerative disc 
disease at L5-S1, was incurred in active service.  38 
U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  Sciatic neuropathy was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) 
(2008).

3.  Disability of the right hip, diagnosed as an upslipped 
innominate, and manifested by the right hip being hiked at 
the iliac crest and a leg length discrepancy, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide and (4) must ask the claimant 
to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (as it amends § 3.159(b)(1), effective May 30, 2008.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.

In an application for service-connected compensation received 
in December 2003, the Veteran wrote that she was discharged 
medically from service for back injury and spasms involving 
her hips and back with sciatic involvement.  A June 2004 VCAA 
letter explained the evidence necessary to substantiate her 
claim for service connection for her low back condition.  
Although her claimed hip disability was not discussed in the 
VCAA letter, the Board herein grants entitlement to service 
connection for hip disability, so that any error in notice 
with respect to hip disability constitutes no more than 
harmless, non-prejudicial error.  Likewise, service 
connection for degenerative disc disease of the lumbar spine 
is granted herein as well.  The June 2004 VCAA letter did not 
specifically mention the issue of entitlement to service 
connection for sciatic neuropathy, a matter which is denied 
herein.  However, if present, sciatic neuropathy is generally 
regarded as part and parcel of the Veteran's type of now-
service-connected low back disability, degenerative disc 
disease of the lumbar spine (see, e.g., 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1), and Diagnostic Code 5243).  Further, the 
Veteran has demonstrated actual knowledge of the requirements 
for service connection for sciatic neuropathy.  See, e.g., 
November 2008 Board hearing transcript (Tr.) at 11-13.  
Further, she has been repeatedly advised of the requirements 
for service connection for this disability and what was 
missing from her claim in the adjudicative processing of her 
claim, to include in the February 2006 statement of the case 
and the October 2006, February 2007, and October 2008 
supplemental statements of the case.  Thus, any perceived 
deficiency with respect to the RO's not explicitly mentioning 
sciatic neuropathy as a separate condition apart from low 
back disability in the June 2004 VCAA letter constitutes no 
more than harmless, non-prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The June 2004 VCAA 
notice letter also informed her of her and VA's respective 
duties for obtaining evidence with respect to her claims. 

In addition, a March 2006 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was not completed prior to the initial 
adjudication, the claims have been readjudicated thereafter.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of  
her claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
Veteran's statements in support of her claims.  The Board has 
reviewed such statements and concludes that she has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

General Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court of Appeals for Veterans Claims held that the 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim."  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  



Analysis

Low Back 

At the Veteran's December 1997 service enlistment 
examination, clinical evaluation of the spine was normal, and 
no history of back disability was noted.

The Veteran had chronic low back pain during active service, 
beginning in approximately November 2000, and was discharged 
for this condition in January 2003.  See October 2002 Medical 
Evaluation Board (MEB) report, page 1.  The cause of her back 
pain during service was uncertain, although toward the end of 
her period of service she was eventually found to have a hip 
disorder (see below) and degenerative disc disease of the 
lumbar spine that may have accounted for her chronic lower 
back pain.  See MEB report, narrative summary.  With respect 
to the degenerative disc disease, an October 2002 report of 
an MRI of the lumbar spine includes a diagnosis of mild 
degenerative disc disease of the lumbar spine at L5-S1.

The Veteran has continued to experience low back pain post-
service.  As during service, the cause of the pain is often 
indicated by treating and examining physicians to be unclear.  
November 2007 VA MRI's and X-rays of the lumbar spine 
revealed degenerative disc disease of the lumbar spine at L5-
S1.

At one point, neurofibroma, an often genetic or developmental 
disorder of the spine, was suspected and diagnosed.  See 
November 2007 VA examination report.  However, this condition 
was essentially ruled out by a series of MRI's of the 
Veteran's brain and cervical spine conducted in April 2008, 
reports of which are associated with the claims file.  See 
also, VA treatment note from VA physician T.M., M.D., dated 
in September 2008.

In VA treatment notes dated in July 2008 and September 2008, 
Dr. T.M. opined that the Veteran's low back pain was at least 
as likely as not precipitated by her military duties (see 
July 2008 note) and injuries sustained in military service 
(see September 2008 note).  Consistent with this physician's 
opinion, degenerative disc disease of the lumbar spine at L5-
S1 was found by MRI during active service in October 2002, 
and by MRI post-service in November 2007.  Accordingly, the 
Board finds that competent clinical evidence of record 
supports entitlement to service connection for low back 
disability, diagnosed as degenerative disc disease at L5-S1.

Sciatic Neuropathy

At the Veteran's December 1997 service enlistment 
examination, clinical evaluation of the Veteran's 
neurological system was normal.  

The Veteran was diagnosed as having sciatica on one occasion 
during active service, in May 2002, during an emergency room 
visit for low back pain.  The basis for the diagnosis is not 
entirely clear, although the diagnosis appears to have been 
rendered by an emergency room physician after a thorough and 
well-documented physical examination.  

Certain chronic disabilities, to include organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  

However, in the present case, there is no diagnosis or other 
indication of sciatica or sciatic neuropathy within one year 
after discharge from active service.  On this point, at a 
January 2004 VA examination of the spine, there was found to 
be no evidence of any neurologic deficit.  Accordingly, a 
presumption of service connection for sciatica, or sciatic 
neuropathy, is not warranted pursuant to the provisions of 38 
C.F.R. §§ 3.307 and 3.309(a).

A report of a November 2007 private EMG indicates that there 
was no neurological abnormality of the right leg demonstrated 
on straight leg testing, motor and sensory examination, or on 
the EMG itself.  See also VA treatment note dated in 
September 2008.

From a layperson's perspective, it appears entirely possible 
that the Veteran may have had an episode of sciatica during 
service, or alternatively that other symptoms of her now-
service-connected right hip disability and degenerative disc 
disease of the lumbar spine may have been mistaken for 
sciatica.  The Board is not medically competent to make a 
determination as to the likelihood of either possibility.  
However, the determinative fact on this issue is that there 
is no post-service diagnosis of sciatica or sciatic 
neuropathy, and that such was not found on repeated post-
service objective neurologic physical examinations, or on EMG 
testing in November 2007.  

The Veteran, as a lay person, is not competent to offer 
opinions on medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  However, she is competent to provide 
testimony as to continuity of symptomatology since service.  
See 38 C.F.R. § 3.159(a)(2); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (Veteran competent to testify as to 
experiencing symptoms of diagnosed heart disease from time of 
separation from service until the present); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Veteran competent 
to testify that he experienced ringing in his ears in service 
and had experienced ringing in his ears ever since service).  
Here, the Veteran has provided competent and credible 
testimony as to pain in the low back, right hip and right leg 
during service and thereafter; however, her assertion that 
this is a result of sciatica does not constitute competent 
medical evidence as to whether sciatica is currently present, 
and carries essentially no probative weight as to diagnosis 
or causation on this medical matter.  By contrast, the 
repeated findings of physicians are of great probative weight 
in this matter.

Because the competent medical evidence demonstrates that 
sciatica or sciatic neuropathy has not been present post-
service, entitlement for service connection for such 
disability is not warranted.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  As the preponderance of the evidence is against the 
claim for service connection for sciatic neuropathy, the 
benefit of the doubt doctrine is not for application as to 
this issue.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



Hip Disability

At the Veteran's December 1997 service enlistment 
examination, no abnormality of the musculoskeletal system was 
noted.  

An October 2002 physical therapy consult request includes a 
diagnosis of right upslipped innominate.  The consultation 
report indicates that the right leg was shortened.  A 
handwritten report of physical therapy consultation with 
notations dated from October 2002 to January 2003 similarly 
indicates that on physical examination the Veteran's right 
leg length was shortened.  A Medical Evaluation Board (MEB) 
report dated in October 2002 indicates that the Veteran's 
chronic lower back pain was felt by an osteopathic 
manipulation consultant to be due to a chronic upslipped 
innominate (see last paragraph of MEB report).  A service 
treatment record indicates that on physical therapy for this 
condition in November 2002 the diagnosis was chronic right 
upslipped innominate, symptomatic improvement with minimal 
treatment.  

The Board has considered whether the in-service diagnosis of 
"chronic" for this condition was adequately supported.  As 
the condition was discussed as chronic as part of a carefully 
prepared MEB report and again in connection with ongoing 
physical therapy, the Board finds that the characterization 
of the condition as "chronic" is adequately considered and 
well-supported-this is not a mere off-hand notation in the 
service treatment records.  See 38 C.F.R. § 3.303(b).  As a 
result, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b).  

Records of physical therapy (apparently at VA, but this is 
not clear from the documents) from April 2005 to January 2007 
reflect that the Veteran was being treated for right hip and 
low back chronic pain that had continued for many years. The 
assessment included hip compression and hike at the right 
trochanter of femur.  On objective physical examination the 
hip was noted to be hiked at the iliac crest.  More 
specifically, among many other findings, her right leg was 
noted to be shortened and the right trochanter of femur was 
noted to be compressed up into the pelvis socket.  Similarly, 
a report of physical therapy in November 2008 for low back 
pain includes an assessment of the right hip hiking and 
compression on the right, and right leg shortening is noted.  
There is no evidence of a post-service  intercurrent cause 
for this condition. 

A chronic upslipped right hip was diagnosed during service, 
the Veteran has essentially complained of continuous symptoms 
of this disability from service forward, and the condition 
was noted on objective examination on many occasions after 
service.  Accordingly, entitlement to service connection for 
disability of the right hip, diagnosed as a chronic right 
upslipped innominate, and manifested by the right hip being 
hiked at the iliac crest and a leg length discrepancy, is 
warranted.     


ORDER

Entitlement to service connection for low back disability, 
diagnosed as degenerative disc disease at L5-S1, is granted.

Entitlement to service connection for sciatic neuropathy is 
denied.

Entitlement to service connection for disability of the right 
hip, diagnosed as an upslipped innominate, and manifested by 
the right hip being hiked at the iliac crest and a leg length 
discrepancy, is granted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


